Citation Nr: 9911197	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  98-04 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

1.  Entitlement to an increased evaluation for bilateral 
residuals of cold feet injuries currently evaluated as 20 
percent disabling.

2.  Entitlement to service connection for arthritis of both 
knees on a direct basis, by aggravation, or on a presumptive 
basis.

3.  Entitlement to service connection for bilateral knee 
arthritis, as secondary to service connected frozen feet 
residuals.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse.


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1945.

The veteran submitted a June 1996 request to reopen claims 
that were eventually identified as including a claim of 
entitlement to an evaluation in excess of 0 percent for a 
service connected frozen feet disability.  The veteran's 
residual effects of his frozen feet disability was initially 
service connected in October 1946, and continued at the 0 
percent rate until a June 1998 RO rating decision, which 
evaluated the veteran's disability at 20 percent.  Also 
identified was an application to reopen a claim of service 
connection for bilateral knee arthritis based upon new and 
material evidence.  The last and final decision as to this 
issue consisted of the Board of Veterans' Appeals (Board) 
April 1973 decision, which denied the veteran's claim.  The 
third claim identified was entitlement to service connection 
for bilateral knee arthritis, as secondary to service 
connected frozen feet.

This appeal arose from an October 1997 RO rating decision, 
which continued the veteran's noncompensable rating for his 
service connected frozen feet disability.  The veteran's 
noncompensable evaluation was subsequently increased to 20 
percent with the RO's June 1998 rating decision.  The Board 
notes that the issue of service connection for bilateral knee 
arthritis was initially identified as a "new and material" 
issue, however, subsequent RO adjudication as to this issue 
makes it clear that the veteran's claim was subject to a 
merits review and essentially treated as a new claim.  Thus, 
the RO's October 1997 rating decision also denied the 
veteran's claim of service connection for bilateral knee 
arthritis on a direct, presumptive and secondary basis.  For 
reasons discussed below, the issue of entitlement to service 
connection for bilateral knee arthritis is the subject of the 
Remand.

The Board notes that the claims folder contains originals of 
five letters the veteran sent home from Europe between 
December 1944 and May 1945.  If the veteran does not have 
copies of these, he may wish to contact the RO to obtain the 
originals, or copies for the benefit of himself or his 
family.  If the veterans wishes to have the originals 
returned, legible copies should be made and remain with the 
claims folder.  


FINDING OF FACT

The most recent evidence of record reflects that the 
veteran's service-connected bilateral foot disability is 
manifested by pain, numbness, cold sensitivity, nail 
abnormalities, color changes, and an X-ray abnormality.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for residuals of 
bilateral frozen feet have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.10, 4.104 Diagnostic Code 
7122 (1997), as amended by 38 C.F.R. § 4.104, Diagnostic Code 
7122 (1998) and 63 Fed. Reg. 37778 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  Drosky v. Brown, 10 Vet. App. 251, 245 (1997) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 631- 32 
(1992)).  The Board is also satisfied that all relevant facts 
pertinent to this claim have been properly developed. No 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998), the Board 
has reviewed the evidence of record pertaining to his 
service-connected residuals of bilateral frozen feet and has 
found nothing in the record that would lead to a conclusion 
that the current evidence of record is inadequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant further 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Therefore, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998). When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When after 
careful consideration of all the evidence of record, a 
reasonable doubt arises regarding the degree of disability; 
such doubt shall be resolved in favor of the claimant.  38 
C.F.R. §§ 3.102, 4.3 (1998).


BACKGROUND

The veteran's April 1943 entrance examination reveals no 
abnormalities

In a February 1944 letter to his brother, the veteran 
indicated that his knee bothered him once in a while, but it 
must have been due to the weather.  The veteran referenced X-
ray results that a physician reportedly attributed knee pain 
to his bowed leggedness that causes unequal knee strain.  He 
further stated that it's not arthritis as he had originally 
thought.

The record contains five letters the veteran wrote home 
between December 1944 and May 1945.  These contain several 
references to his feet, but make no mention of any knee 
disability.

The veteran reported no wound, injury, or disease that was 
considered disabling during his December 1945 discharge 
examination.  A notation of painful right, left, knee - 
winter '43 Camp Wheeler, frozen feet - Jan 1945 is also 
noted.  Upon examination, the veteran's musculoskeletal 
system was normal.

In a December 1945 claim for benefits, the veteran reported 
that his knees ached if held in one position for any length 
of time.

July and September 1946 reports from a private physician note 
the veteran had dermatitis and scaling of the feet the 
physician linked to frozen feet in service.
A November 1946 private health examination report, in 
pertinent part, noted that if the veteran continued to have 
symptoms referable to his knees, further investigation might 
include X-rays.  An additional note related to the veteran's 
unduly severe foot symptoms.

VA examinations in December 1946, June 1949 and August 1949 
are of record, and are without recorded complaints, 
statements of medical history, findings or diagnoses of a 
knee disability including arthritis.

An August 1971 private medical report of the veteran's knee 
condition revealed the veteran to have a marked internal 
tibial torsion with a mild degree of tibial vara and which 
carried a great amount of his weight on the medial aspect of 
both tibial.  The examiner further noted that the veteran had 
definite degenerative arthropathy of the knees secondary to 
congenital tibial torsion, thus making the veteran a 
candidate for a valgus osteotomy of the proximal tibia or 
possible hemi-replacement prosthesis to the medial plateau.

Two buddy statements, from [redacted], dated January 1971, 
and [redacted], dated October 1972, describe the veteran's 
activities during service in combat.  Mr. [redacted] 
reported that the veteran's knees hurt like a toothache, 
but the veteran continued to discharge his duties.  The 
other affiant referred to the veteran having leg symptoms.  

An October 1986 private medical report of orthopedic 
consultation summarized a review of records, history as 
obtained by the veteran and a physical examination.  The 
report notes that at the age of 62, the veteran complained of 
increased knee pain that started in 1974, and worsened in 
1982.  The report referenced a history of bilateral knee 
discomfort during 1943-45.  Current symptoms, as reported by 
the veteran, included bilateral knee pain, clicking, no 
locking, swelling and pain on motion.  It was noted that, 
although not identified, previous records were reviewed.  
Noted medical history included bilateral leg pain, a left 
knee tibial osteotomy in April 1985, and a December 1984 
right knee tibial osteotomy.  Physical examination results 
included ambulation with normal heel-toe progression, with no 
evidence of antalgic gait or Trendelenburg limp; completion 
of 75% of a squat with pain; knees were in varus alignment 
and step up test produced mild pain.  There was no evidence 
of synovitis, and mild effusion on the right.  The was no 
popliteal fullness or increased temperature or redness about 
the knee; bilateral lateral well-healed surgical scars; 
systematic palpation revealed tenderness over the medial and 
lateral joint lines and patellar area bilaterally; with 
patellofemoral crepitation, with no pain on patellar 
compression.  Other findings were listed, in addition to a 
diagnosis of degenerative arthritis, bilaterally.  Additional 
comments noted that residual permanent disability was 
substantially caused by his employment.  Attached reports 
included an August 1985 postoperative diagnosis and summary 
related to left knee osteotomy; a May 1985 postoperative 
diagnosis and summary related osteoarthritis of the medial 
compartment of the left knee; and a December 1984 
postoperative diagnosis and summary related to bilateral 
tibial varus, with osteoarthritis, right being worse than 
left.

The veteran submitted a June 1996 request to reopen his claim 
of entitlement to service connection for what was construed 
to be related to the RO's April 1946 Rating Decision, which 
denied the veteran's claim for frozen feet and aching knees.  
The veteran included a December 1986 County of Los Angeles 
letter relative to a grant of service connection.

The veteran's December 1996 letter informed the RO of an 
anticipated knee replacement surgery.

A December 1997 private medical report of history and 
physical examination referenced the veteran's complaint of 
right knee pain and history of bilateral knee arthritis 
treated with tibial osteotomies fourteen years earlier.  A 
diagnosis of severe osteoarthritis of the right knee status 
post high tibial ostomy was noted. 

The RO received an excerpt of an article related to frozen 
cold injuries that was received in March 1998.

During the veteran's March 1998 RO hearing, the veteran and 
his representative testified that they wished to cancel the 
veteran's claim of entitlement to service connection for 
bilateral arthritis of the knees.  Transcript (T.) at 2.  
Instead, the agreed upon issues, with respect to the 
veteran's claims, were (1) entitlement to an increased 
evaluation for service connected bilateral frozen feet; (2) 
entitlement to service connection for bilateral arthritis of 
the knee, as secondary to service connected bilateral frozen 
feet; and (3) entitlement to a 10 percent evaluation for 
multiple noncompensable service connected disabilities.  T. 
at 2-3.  The veteran's representative acknowledged the lack 
of new evidence with respect to the veteran's service 
connected disability, and decided to ask questions related to 
the veteran's current condition.  T. at 3.  The veteran 
described his continued difficulties with his feet, including 
coldness, the lack of circulation, pain, redness, scaling and 
peeling skin, and tingling sensations.  T. at 3-6.  The 
veteran acknowledged the lack of treatment for a prolonged 
period, and expressed his desire for a current examination.  
T. at 6.  The veteran's representative acknowledged the 
diagnosis of tibial torsion noted in the Board's April 1973 
Decision, which denied the veteran's claim of entitlement to 
service connection for bilateral knee arthritis essentially 
based on a postservice report of the veteran's congenital 
tibial torsion that affected both knees and resulted in 
arthropathy, but essentially asserted that the veteran's 
frozen feet or the cold exposure aggravated his knee 
condition during service.  T. at 7-8.  Thereafter, the 
parties returned from going off the record, whereupon the 
hearing officer noted, in substance, that the veteran did not 
wish to withdraw his appeal as to the issue of whether new 
and material evidence had been submitted to reopen a claim 
for service connection for arthritis of both knees.  T. at 8.  
The veteran testified that he had no problems with his knees 
prior to service.  T. at 8.  The veteran then referenced his 
February 1944 letter to his brother, by way of testifying 
that he did not recall receiving knee treatment, other than 
an X-ray during service, whereupon he was not diagnosed with 
arthritis as he originally thought.  T. at 9.  The veteran 
then described his duties and activities that resulted in 
knee pain, but other than his letters, he could not prove 
that he had received treatment during service.  T. at 9-11.  
Thereafter, the veteran testified that he began to experience 
bilateral knee pain during the early 1970s.  T. at 13-14.  
The veteran reported receipt of disability pay during 1986 
for a warehouse job that was described as strenuous.  T. at 
15.  When asked about where he had received treatment for his 
knees while living in California during the fifties, the 
veteran stated:  "I went to two different places.  It was 
always a terrible drive and I wasn't that familiar.  One was 
up, Long Beach?"  "Yes (Long Beach) and I don't remember 
the year and it, this Sawtelle (sic), is that here?"  
Hearing officer:  "Yes sir.  Right across the street."  
Veteran:  "That rings a bell, too.  But it's so long ago, I 
don't, you know..."  T. at 16.  The veteran then reiterated 
that such treatment occurred during the fifties to sixties.  
T. at 17.  The veteran testified that he did not injure his 
knees any time after service until his knee replacement 
surgery.  T. at 17.   The veteran's spouse testified that she 
thought the veteran's knee replacement surgeries had taken 
place in December 1984 and April 1985.  T. at 19.  As to the 
issue of service connection for a bilateral knee condition, 
secondary to the veteran's service connected disability; the 
veteran's attributed difficulties with knee circulation to 
his feet.  T. at 20-21.   

The veteran underwent a May 1998 VA examination (for cold 
injury protocol examination).  The veteran reported that foot 
redness, swelling, tingling, scaliness, and pain were 
intermittently present during cold days while in service, 
continues to feel the same symptoms since service.  The 
veteran reported that he experience bilateral knee pain 
during service, and significant bowing of his legs in the 
1970s and he had undergone bilateral valgus osteotomies, 
during the mid 1980s.  (The examiner referenced an attached 
August 1971 private orthopedic report.)  The examiner noted 
the veteran's January 1997 right knee replacement surgery and 
continued left knee pain.  The examiner also references a 
December 1984 private medical report of hospitalization for a 
cerebrovascular accident.

Examination of the veteran's right knee revealed a healed 
scar; a mildly and diffusely tender and moderately and 
diffusely edematous right knee.  The veteran was able to 
fully extend the knee to the 0-degree position without pain, 
but unable to flex the right knee beyond the 90-degree 
position.  The veteran experience increased right knee pain, 
diffusely, with flexion to the knee to the 90-degree 
position; with no evidence of internal derangement of the 
right knee.  Right lower extremity motor strength was within 
normal limits for a male, age 74.  Pinprick and light touch 
sensation were moderately decreased over the right lower leg, 
right ankle area, and right foot.

The veteran's left knee revealed a healed surgical scar; was 
mildly and diffusely tender and moderately and diffusely 
edematous.  He fully extended his knee to the 0-degree 
position without pain, but developed moderate, diffuse left 
knee pain with flexion of the left knee to the 120-degree 
position.  There was no evidence of internal derangement of 
the left knee.

The veteran's right foot did not show tenderness or edema; 
mild erythema was noted on the right foot; no right foot pain 
on joint motion was shown.  All nails were noted to be 
yellowed, irregular, and thickened.  The changes were 
greatest in the right great toenail.

The left foot showed no tenderness or edema; mild erythema 
was noted; with no pain on joint motion.  All nails were 
irregular, yellowed, and thickened.  The changes were 
greatest in the left great toenail.

The examiner's neurologic results noted that the veteran's 
impaired right and left knee motion was believed to be 
secondary to right and left knee pain and previous right knee 
replacement surgery.  The examiner's diagnoses included 
continuing bilateral foot paresthesia, believed to be 
secondary to right foot frostbite, developed during service; 
development of fungal infection of all toenails shortly after 
WWII was shown again with evidence of fungal infection, all 
toenails, with bilateral calcaneal spurs noted on the right 
and left foot X-rays (as referenced to attached May 1998 X-
ray results); and degenerative arthritis, bilaterally, with 
right knee replacement surgery in January 1997 (as referenced 
to attached May 1998 X-ray results).  

The veteran's August 1998 statement describes the veteran's 
report of rigorous activities during service, which 
aggravated his knee condition.  He also stated that he 
experienced no knee problems until 1944, whereupon he visited 
sick call and had X-rays.  The veteran also referenced two 
buddy statements, from a Mr. J. [redacted] and Mr. [redacted], which 
had been previously submitted in support of his claim.


ANALYSIS

Entitlement to service connection for residuals of bilateral 
frozen feet was initially granted by an October 1946 rating 
decision, and continued through an October 1997 rating 
decision.  Thereafter, a June 1998 rating decision increased 
the rate to 20 percent disabling. 

In this case, the veteran's October 1997 evaluation for 
residuals of a frozen feet was under 38 C.F.R. § 4.104, 
Diagnostic Code 7122, as it was in effect through January 11, 
1998.  Under this version, a 10 percent evaluation is 
warranted for residuals of bilateral frozen feet (immersion 
foot) with mild symptoms and chilblains.  A 20 evaluation is 
warranted for residuals of unilateral frozen foot with 
persistent moderate swelling, tenderness, redness, etc.; a 30 
percent evaluation is warranted for bilateral frozen feet 
with persistent moderate swelling, tenderness, redness, etc. 
38 C.F.R. § 4.104 (1997).

Since the veteran filed his claim and his subsequent appeal, 
the regulations pertaining to the cardiovascular system, to 
specifically include diseases of the arteries and veins, were 
revised effective January 12, 1998.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1998); 62 Fed. Reg. 65297, 65223 
(1998).  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an veteran applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOGCPREC 69-90 (55 Fed. Reg. 43254 (1990).  Thus, the RO's 
June 1998 rating decision appropriately evaluated the 
veteran's claim for an increased rating for residuals of 
bilateral frozen feet under both the old and the new rating 
criteria to determine which version was most favorable to the 
veteran.

Under the new criteria of Diagnostic Code 7122, a 10 percent 
evaluation for residuals of a cold injury is for application 
when the disability is manifested by pain, numbness, cold 
sensitivity, or arthralgia.  A 20 percent evaluation is 
warranted when the disability is manifested by pain, 
numbness, cold sensitivity, or arthralgia plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.  38 C.F.R. § 4.104 
(effective January 12, 1998).  Moreover, Note 2 instructs to 
evaluate each affected part (hand, foot, ear, nose) 
separately and combine the ratings, if appropriate, in 
accordance with §§ 4.25 and 4.26 (1998).  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (effective January 12, 1998).

Additionally, further revisions to the rating schedule 
provisions governing evaluations for residuals of a cold 
injury became effective on August 13, 1998. Pursuant these 
amended criteria; a 10 percent evaluation is for application 
when the disability is manifested by arthralgia or other 
pain, numbness, cold sensitivity.  A 20 percent evaluation is 
warranted when the disability is manifested by arthralgia or 
other pain, numbness, cold sensitivity, or arthralgia plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.  A 30 percent evaluation 
is warranted when the disability is manifested by arthralgia 
or other pain, numbness, cold sensitivity, or arthralgia plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts.  63 Fed. Reg. 37778-79 (1998) (to be codified 
at 38 C.F.R. § 4.104, Diagnostic Code 7122) (Emphasis added).

The Board notes that while certain laws and regulations 
applicable in the present case, and as described above, have 
been revised and/or amended during the pendency of the 
present appeal, a careful review of the revisions that became 
effective on August 13, 1998, reveals a substantive 
difference in application of the rating schedule provisions 
governing evaluations for cold injury residuals that became 
effective on January 12, 1998.  Accordingly, the two most 
recent versions, with respect to these amended criteria, are 
more favorable to the veteran in accordance with the decision 
in Karnas, supra.

As noted above, the veteran's service-connected residuals for 
bilateral frozen feet are currently evaluated as 20 percent 
disabling, by rating decision of October 1997.  
In June 1996, the veteran alleged that his service connected 
bilateral foot condition had increased in severity.  Upon 
review of the evidentiary record, the Board finds that the 
preponderance of the evidence is supports the veteran's claim 
for an increased rating.  

At the personal hearing held in March 1998, the veteran 
testified that he has pain on a daily basis.  He described 
tingling and a kind of burning. The pain and tingling 
occurred after being on his feet for extended duration.  The 
veteran essentially wore double socks to support the pain, 
calluses, and cracking and peeling of his feet.  He also 
testified that the residuals of bilateral frozen feet had not 
been evaluated since November 1946 and that he believed the 
[degree of] pain was the same in both feet.  

In evaluating the evidentiary record, it is clear that a 30 
percent rating most closely defines the veteran's disability 
resulting from his service-connected bilateral frozen feet, 
under the new criteria of Diagnostic Code 7122.  On the most 
recent VA examination, in May 1998, the veteran complained of 
pain in both feet.  On examination, the veteran walked with a 
slow gait, although this was attributed to the veteran's 
bilateral knee pain.  The Board observes that the veteran had 
been found to have paresthesia, pain, numbness and cold 
sensitivity, as demonstrated by the VA examination of May 
1998.  However, additional findings included nail 
abnormalities, color changes, and an X-ray abnormality, as 
evidenced by bilateral calcaneal spurs.  Thus, under the new 
criteria, the veteran has exhibited two or more of the listed 
symptomatology that warrant a 30 percent disability rating 
for bilateral residuals of frozen feet.

Furthermore, as the most recent evidence of record is not 
clinically characteristic of residuals of bilateral frozen 
feet with loss of toes, or parts, and persistent severe pain 
(as required under the old criteria).  Thus, a rating beyond 
30 percent is not for application in the veteran's case.  38 
C.F.R. §§ 4.1, 4.104 Diagnostic Code 7122 (1997).

Accordingly, the Board has resolved any reasonable doubt 
regarding the current level of the veteran's disability in 
his favor in accordance with 38 C.F.R. § 4.3 and finds that 
the evidence supports assignment of a 30 percent disability 
rating for the veteran's service-connected residuals of 
frozen feet under Diagnostic Code 7122. 

The record does not reflect frequent periods of 
hospitalization nor has the veteran offered any objective 
evidence showing that the disability at issue has markedly 
interfered with his earning capacity or employment status.  
Thus, the record does not reflect any factor that takes the 
veteran outside of the norm, or presents an exceptional case 
where his currently assigned disability rating is found to be 
inadequate.  Moyer v. Derwinski, 2 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired). Therefore, in the 
absence of such factors, the Board determines that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997) (quoting Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996) ("[T]he Board is . . . 
obligated to consider the applicability of the extra- 
schedular rating regulation . . .").


ORDER

Having found the evidence supports the veteran's claim, 
entitlement to an increased disability rating of 30 percent, 
and not higher, is granted for service-connected residuals of 
frozen feet, subject to the governing regulations pertaining 
to the payment of monetary benefits.


REMAND

The threshold question that must be resolved in any matter 
before the Board is whether the veteran has presented 
evidence that the claim is well grounded.  Under the law, it 
is the obligation of the person applying for benefits to come 
forward with a well-grounded claim.  38 U.S.C.A. § 5107(a); 
Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A well 
grounded claim is "[a] plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Mere allegations in support of a 
claim that a disorder should be service-connected are not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Anderson, supra; Epps v. Gober, 126 
F.3d at 1468, and Caluza  v. Brown, 7 Vet. App. 498 (1995).   
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods is related to service).  
Grottveit v. Brown, 5 Vet. App. at 92-93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

Service connection may also be established on a secondary 
basis for a disability, which is shown to be proximately due 
to, or the result of a service-connected disease or injury.  
38 C.F.R. 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  To establish a well grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).  Generally, veterans are presumed 
to have entered service in sound condition as to their 
health. See 38 U.S.C. § 1111; Bagby v. Derwinski, 1 Vet. App. 
225, 227 (1991).  Because the veteran served during wartime 
as well as during peacetime after December 31, 1946, he is 
entitled to the benefit of these presumptions.  See 38 U.S.C. 
§§ 1137, 1110; 38 C.F.R. §§ 3.2(f), 3.304(a). This 
presumption attaches only where there has been an induction 
examination in which the later-complained-of disability was 
not detected.  See Bagby, supra.  The regulation provides 
expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions", 38 C.F.R. § 
3.304(b)(1).

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1110, 1153 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.306 (1998).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Id.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. § 
3.306(b) (1998).

Congenital or developmental defects are not diseases or 
injuries within the meaning of VA disability law.  38 C.F.R. 
§ 3.303(c).  However, service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin.  In other words, there are diseases, which 
may be congenital or developmental but, nevertheless, may be 
granted service connection.  VA General Counsel has drawn a 
distinction between "congenital or developmental defects" as 
used in 38 C.F.R. § 3.303(c) and "disease" as used in that 
regulation and 38 U.S.C.A. §§ 1110 and 1131.  In Precedent 
Opinions issued in March 1990 and July 1990, which re-issued 
opinions of 1985, the General Counsel of the VA stated that a 
disease, even if considered hereditary in origin, which was 
capable of improvement or deterioration, could be service- 
connected if first manifest in service or, if pre-existing 
service, progresses at an abnormally high rate during 
service.  See VA O.G.C. Prec. Op. No. 67-90, 82-90 (July 18, 
1990).  Once a claimant's disability increases in severity 
during service there is a presumption of aggravation, unless 
it can be established by clear and unmistakable evidence that 
the increase was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Townsend v. 
Derwinski, 1 Vet. App. 408, 410 (1991).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease becomes manifest to a 
degree of ten percent or more within one year from the date 
of separation from such service, such disease shall be 
presumed to have been incurred in or aggravated by such 
service notwithstanding there is no record of evidence of 
such disease during the period of service.  38 U.S.C.A. § 
1110, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. § 3.307, 
3.309 (1998).

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

At the hearing on appeal in March 1998, the veteran reported 
treatment at two VA facilities for his knees in the 1950's or 
1960's.  One of the facilities was Long Beach; the other was 
listed as "Sawtelle" but was described as close to the Los 
Angles RO.  The record does not disclose that records of that 
treatment have been requested.  In this context, the Board 
observes that the probability that such records can be 
recovered would be significantly enhanced if the claimant 
provided more specific information as to the identity of the 
facility other than Long Beach and the approximate dates of 
treatment.

The record in this case demonstrates that the veteran was 
awarded the Combat Infantryman Badge.  There is of record a 
statement from a fellow serviceman that the veteran 
complained of knee pain during their participation in the 
Battle of the Bulge.  The applicable regulations include a 
provision that the development of symptomatic manifestations 
of a preexisting disease or injury during or proximately 
following action with the enemy or following status as a 
prisoner of war will establish aggravation.  38 C.F.R. 
§ 3.306(b)(2).   The current record also shows that the knee 
disability that was present in service was tibial torsion, a 
congenital defect.  As noted above, however, the controlling 
regulations further provide that congenital or developmental 
defects are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).   Thus, it 
would appear that so long as the condition of the knees 
present in service was a congenital defect, the provisions of 
38 C.F.R. § 3.306(b)(2) would not be for application.

In view of the veteran's assertion that potentially relevant 
VA treatment records exist that have not been requested, the 
Board must make a preliminary findings that the veteran's 
claims for service connection are "capable of 
substantiation" and thus well grounded within the definition 
provided by Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Such 
a preliminary finding, however, would not preclude an 
ultimate finding that the veteran's claims are not well 
grounded if the additional VA treatment records identified by 
the veteran, or other evidence he may submit while the claim 
is on remand, fail to establish all the elements of a well 
grounded claim for service connection.  Accordingly, these 
issues are remanded for the following development:

1.  The veteran may submit additional 
evidence or argument in support of his 
claims.

2.  The RO should contact the veteran and 
request that he provide, to the very best of 
his ability, the dates and places of all VA 
treatment for his knees in the 1950's and 
1960's, as he described in his hearing 
testimony.  The Board again stresses that the 
ability of the VA and the record custodians 
to secure such records is heavily dependent 
upon the accuracy and completeness of the 
information the veteran must provide.  If the 
veteran can not identify with some 
specificity the VA facility where he 
underwent treatment and the approximate dates 
of treatment, it may be impossible to conduct 
any meaningful search for such records.

3.  Based upon the information provided by 
the VA at the hearing in March 1998 and in 
response to (2), the RO should attempt to 
obtain the claimed records of VA treatment 
for the knee's in the 1950's and the 1960's. 

4.  Following the actions noted above, the RO 
should again review the claims for service 
connection for arthritis of both knees on the 
basis of incurrence, aggravation or secondary 
service connection.  If the determination 
remains adverse, the RO should provide the 
veteran and his representative a supplemental 
statement of the case.  After they have been 
accorded an opportunity to respond, the 
claims should be returned to the Board in 
accordance with appellate procedures.

By this action the Board intimates no opinion, legal or 
factual as to the ultimate disposition warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

